Citation Nr: 0936930	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected osteoarthritis of the right 
shoulder.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a right leg 
disorder.  

5.  Entitlement to service connection for exposure to 
herbicides and asbestos.

6.  Entitlement to service connection for a left shoulder 
disorder.  

7.  Entitlement to service connection for basal cell 
carcinoma of the nose. 

8.  Entitlement to service connection for a bilateral hearing 
loss.  

9.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the RO 
that, in pertinent part, granted service connection for right 
shoulder osteoarthritis and assigned an initial 10 percent 
rating, effective on April 18, 2005.  

The Veteran was scheduled for a hearing before the Board on 
August 18, 2008.  He did not appear, but did submit a motion 
to reschedule.  The motion to reschedule the hearing was 
denied in an August 2008 ruling on the basis that the Veteran 
had not demonstrated good cause for his failure to appear in 
accordance with the provisions of 38 C.F.R. § 20.704 (2008).  

The June 2006 Notice of Disagreement also initiated an appeal 
with respect to the May 2006 denial of claims of service 
connection for a chronic fungal infection of the feet and a 
right hand disorder.  Service connection for these 
disabilities was granted in a November 2007 rating decision.  
As this constitutes a full grant of the benefits on appeal, 
these matters are not before the Board.  

The issues of a higher initial rating for osteoarthritis of 
the service-connected right shoulder disability and service 
connection for a left shoulder condition, basal cell 
carcinoma of the nose, hearing loss and tinnitus are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The currently demonstrated degenerative joint disease of 
the lumbar spine is shown as likely as not to be due to 
repetitive work-related injury that started in connection 
with the performance the Veteran's duties during his extended 
period of active service.  

2.  The Veteran currently is not shown to have a chronic 
stomach disorder.  

3.  The Veteran currently is not shown to have a right leg 
condition.  

4.  The Veteran is not shown to have a chronic disability due 
to exposure to herbicides and asbestos during active duty 
service. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative joint disease of the 
lumbar spine is due to injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have a stomach disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.102, 3.303.

3.  The Veteran does not have a right leg disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.102, 3.303.  

4.  The Veteran does not have a disability due to exposure to 
herbicides or asbestos due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In a letter issued in June 2005, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no disability ratings or 
effective dates will be assigned.  

Therefore, the Veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Additionally, the Veteran was provided a proper VA 
examination in October 2007 in response to his claim for 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

With respect to the claims for service connection for a 
stomach disability, right leg disability, and exposure to 
herbicides and asbestos, the Veteran has not been afforded VA 
examinations or medical opinions but no such examinations or 
opinions are required.  

The competent evidence of record does not establish the 
presence of signs or symptoms of current stomach or right leg 
disabilities, and the Veteran has not identified any current 
symptoms of these disabilities.  

In addition, mere exposure to herbicides and asbestos is not 
considered a disability for VA purposes, and the record does 
not establish the presence of any disabilities associated 
with such exposure.  Therefore, VA examinations and medical 
opinions are not required by VA's duty to assist with respect 
to these claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

A continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Lumbar Spine

The Veteran asserts that his lumbar spine degenerative 
changes are due to injury during active service.  

The service treatment records show multiple treatments for 
complaints of low back pain, and the Veteran was diagnosed 
with lumbar strains in April 1977 and August 1978.  He was 
placed on temporary light duty in September 1975 and August 
1978 in response to complaints of back pain.  

A January 1986 X-ray study was negative for abnormalities 
with only possible minimal narrowing of the L5-S1disc space 
observed.  No spinal abnormalities or complaints were noted 
on the Veteran's June 1990 retirement examination.  

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with degenerative joint disease of 
the lumbar spine upon VA examination in October 2007.  The 
Veteran reported experiencing low back pain off and on that 
had worsened over the last few years.  An X-ray study of the 
low back showed findings that included degenerative changes 
with mild to moderate spondylosis with mild disc narrowing at 
L2-L3 and posterior aspect of L5-S1.  

After reviewing the claims folder, including service 
treatment records, the examiner opined that the diagnoses of 
low back strain during service were acute and self-limiting 
conditions.  There was no documentation of a chronic low back 
condition, and after his separation from service, the Veteran 
had jobs including maintenance, janitor, truck driver and 
landscaper.  

The examiner concluded that the Veteran's current low back 
condition was more likely the result of his multiple 
hardworking jobs.  

The record clearly shows a current diagnosis of degenerative 
joint disease.  In addition, the record establishes that the 
Veteran complained of back pain and was diagnosed with a back 
strain twice during service.  The Board finds that two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.  

Moreover, the Veteran has reported having a continuity of 
symptomatology since service even though he apparently has 
not sought treatment for his back since then, .  

The only medical opinion pertaining to the etiology of the 
current back disability tends to discount the nature of the 
symptoms exhibited in service, but did relate the onset of 
low back degenerative changes to multiple hardworking jobs.  
This medical statement, in the Board's opinion, places the 
evidence in relative equipoise because the Veteran is shown 
to have participated in manual labor during his extensive 
period of active service.  

The VA examiner also did not fully explain the significance 
of the findings of possible disc space narrowing at L5-S1 
recorded in service in light of the recent X-ray evidence of 
mild disc space narrowing at L5-S1.  

Accordingly, given that the Veteran's duties during his 
extended service involved labor approaching that of a 
hardworking job, the currently demonstrated lumbar spine 
degenerative changes is shown as likely as not to be due to 
an ongoing process of work-related injury that clearly began 
while he was performing active duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for degenerative joint disease of the 
lumbar spine is warranted.  


Stomach Disability

As noted, service connection requires competent evidence 
showing the existence of a present disability.  Shedden, 381 
F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  
With respect to the Veteran's contentions that service 
connection is warranted for a stomach disability, the Board 
finds that evidence of record is against a finding that there 
is a current disease or disability. 

The service treatment record shows treatment for complaints 
of stomach cramps and abdominal pain on several occasions, 
and the Veteran was diagnosed with gastroenteritis in 
September 1971, August 1976 and May 1987.  Possible 
inflammatory bowel disease was also diagnosed in August and 
October 1974.  An August 1976 GI series was normal.  The 
Veteran complained of frequent indigestion at his June 1990 
retirement examination, but examination of the abdomen was 
negative for abnormalities.  

The post-service medical evidence of record is negative for 
complaints or findings of a identified stomach condition.  

To be present as a current disability, the claimed condition 
must be shown at the time of the claim, as opposed to some 
time in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  Therefore, the findings of gastroenteritis 
and possible inflammatory bowel disease during service cannot 
serve to show a current disability as the Veteran's claim was 
not received until April 2005.  

The Veteran is competent to report current symptoms, but he 
has provided no statements in support of his claim describing 
any current symptoms of a stomach disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence is accordingly against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.  


Right Leg

The Veteran contends that a right leg condition is related to 
active duty service.  The service treatment records show that 
the Veteran was diagnosed with a contusion of the right knee 
in November 1979.  No other complaints or treatment 
pertaining to the right leg were noted and the lower 
extremities were normal at the Veteran's June 1990 retirement 
examination.  

The Veteran is competent to report current symptomatology; 
however, he has not provided any details regarding his claim 
for service connection for a  right leg condition, such as 
the nature of the claimed disability or specifically how it 
was incurred.  See Grottveit, 5 Vet. App. at 93 (1993).

In short, there is no competent evidence showing a chronic 
condition of the right leg.  Absent such evidence, a 
necessary element for service connection of a current 
disability is not shown.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  


Exposure to Herbicides/Asbestos

Mere exposure to a potentially harmful agent is insufficient 
to be eligible for VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between a current disability and the exposure to substances, 
such as asbestos, in service.  Hickson v. West, 12 Vet. App. 
247 (1999).  

In an August 2005 statement, the Veteran wrote that he was 
exposed to asbestos from 1971 to 1988 while working on 
airplanes and in airplane hangers.  While he has reported 
serving in Vietnam as a crewmember aboard transport planes, 
his service records do not establish that he served in the 
Republic of Vietnam or was otherwise exposed to herbicides or 
asbestos. 

Furthermore, the Veteran has not reported incurring any 
chronic disabilities as a result of exposure to toxic 
substances such as herbicides and asbestos and the medical 
evidence of record also does not establish that the Veteran 
has any current disabilities due to herbicide or asbestos 
exposure.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  

Service connection for a claimed stomach condition is denied.  

Service connection for a claimed right leg disorder is 
denied.  

Service connection for claimed residual disability due to the 
exposure to herbicides or asbestos is denied.  


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Board finds that the Veteran should be afforded an 
audiological examination to determine the nature and etiology 
of any currently present hearing loss and tinnitus.  

The service treatment records establish that the Veteran was 
provisionally diagnosed with hearing loss in March 1978.  
Although malingering was suspected and normal hearing was 
recorded in September 1978, the Veteran also reported in an 
August 2005 statement that he spent many years of service 
working around airplanes and in airplane hangers.  

The service personnel records establish that the Veteran 
served as an airline supervisor and worked in airplane 
maintenance.  The Veteran has also reported that he currently 
experiences bilateral hearing loss and tinnitus.  

As the record contains competent evidence of a current 
disability and the presence of an in-service injury, that is, 
acoustic trauma, the Veteran should be provided a VA 
audiological examination upon remand.  

With respect to the claim of service connection for a left 
shoulder disability, the Veteran was provided a VA orthopedic 
examination in December 2005.  He reported incurring a left 
shoulder injury while serving in Guam, and osteoarthritis was 
diagnosed.  

When VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  As no medical opinion was provided 
regarding the etiology of the Veteran's current left shoulder 
osteoarthritis, a new examination should be provided.  

In an April 2005 statement, the Veteran reported that he had 
undergone surgery for basal cell carcinoma at the Seymour 
Johnson Air Force Base and was then referred to a private 
plastic surgeon.  Records of medical treatment from a private 
plastic surgeon dated September 1992 also state that the 
Veteran underwent an excision of basal cell carcinoma from 
the left side of his nose in July 1992 at Seymour Johnson Air 
Force Base.  

VA has a duty to obtain relevant records of treatment.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, upon 
remand, the Veteran should be provided a medical release form 
and upon its completion, the RO or the AMC should obtain any 
post-service treatment records from Seymour Johnson Air Force 
Base pertinent to the claim for service connection for basal 
cell carcinoma.

Finally, the Board notes that the Veteran's most recent 
examination of his service-connected right shoulder 
disability was conducted in December 2005, almost four years 
ago.  Therefore, upon remand, the Veteran should be provided 
a VA examination to determine the current severity of his 
right shoulder osteoarthritis.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate action 
to provide the Veteran with a medical 
release form and request that he execute 
it to authorize VA to obtain post-service 
medical treatment records from Seymour 
Johnson Air Force Base.  The RO should 
then undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran. 

2.  The Veteran should be afforded a VA 
examination(s) to ascertain the nature 
and likely etiology of any current 
hearing los, tinnitus and left shoulder 
disabilities.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and 
conducting an examination, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any current hearing loss disability, 
tinnitus, or left shoulder disability had 
their onset in service or are otherwise 
the result of a disease or injury 
(including noise exposure) in service.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.  

3.  The RO also should schedule the 
Veteran for a VA examination to determine 
the current degree of severity of his 
service-connected right shoulder 
osteoarthritis.  

All indicated studies, including complete 
range of motion studies in degrees and X-
rays, should be performed.  The examiner 
should determine whether the disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
pain, or flare ups.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought remains 
denied, a Supplemental Statement of the 
Case should be issued.  The Veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


